Citation Nr: 0631484	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  02-06 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 
through August 1997.

This matter is before the Board of Veterans Appeals on 
appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that the May 2001 rating decision also 
denied service connection for a neck condition, right 
shoulder tendinitis, and a left knee condition.  However, by 
a rating decision dated December 2005, the RO granted 
service connection for cervical spine osteophytic spurring 
with spinal stenosis resulting in cervical spine fusion, for 
a right shoulder strain, and for a left knee strain.  
Accordingly, these claims are no longer in appellate status 
before the Board.


FINDINGS OF FACT

The veteran does not have a current right knee condition 
that arose during or was otherwise related to active 
service.  


CONCLUSION OF LAW

A right knee condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA is required to notify the veteran of any evidence 
that is necessary to substantiate his claim.  Proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that the VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim.  See 38 C.F.R. § 3.159 (2005).  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary 
to establish a disability rating or an effective date for 
the disability on appeal until March 2006.  Despite the 
untimeliness of the notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in October 2000, (prior to the May 2001 adverse 
determination), as well as a letter sent in February 2002 
(after the veteran submitted his notice of disagreement with 
the May 2001 adverse determination), adequately informed the 
veteran of the evidence and information (1) necessary to 
substantiate the claim; (2) that VA would seek to provide; 
and (3) that the veteran was expected to provide.  The 
letter also essentially told the veteran to submit any 
information or evidence in his possession.  The RO 
additionally requested that the veteran identify any 
relevant records and/or additional supporting information or 
evidence, and submit authorizations to the RO so that the RO 
could obtain the records or other evidence on his behalf.  
In light of the foregoing, the Board finds that the VA's 
duty to notify has been fully satisfied with respect to the 
claim.

The Board further notes that the veteran's service medical 
records, VA outpatient records, and private medical records 
have been obtained.  The veteran was also provided with a VA 
examination of his joints, including the right knee.  
Additionally, the veteran was afforded a RO hearing as well 
as submitted statements regarding his right knee condition.  
The veteran has not identified any further evidence with 
respect to his claim, and the Board is similarly unaware of 
any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that he injured his right knee during 
active service.  Further the veteran asserts that bilateral 
knee pain resulted in his administrative discharge from 
service.

An enlistment examination, dated July 1987, did not note any 
abnormalities of the lower extremities.  On his report of 
medical history of the same date, the veteran did not report 
any knee trouble.  Treatment records show that in March 
1991, the veteran was involved in a motorcycle accident, and 
sustained abrasions to the right knee.  However, upon 
examination, the examiner found the right knee to be stable, 
with no effusion.  During the veteran's September 1991 
reenlistment examination, the examiner noted a right knee 
contusion with no sequelae, and declared the veteran fit for 
reenlistment.  A June 1994 periodic medical examination 
noted no abnormalities of the lower extremities.  Similarly, 
the veteran did not indicate any knee problems on a report 
of medical history of the same date.  The veteran's Form DD-
214 indicates that the veteran was honorably separated from 
service due to weight control failure.

The veteran was afforded a VA examination of the joints in 
October 2005.  The examiner noted that a motor vehicle 
accident in 1991 gave the veteran some current, minimal 
right knee symptoms.  The examiner noted that the veteran 
had no history of knee surgery, and did not use a brace, 
cane, or crutches for his right knee.  Examination of the 
right knee revealed no significant abnormality in color, 
deformity, swelling, or atrophy.  Upon palpitation, the knee 
elicited no abnormality of temperature, and minimal 
crepitus.  No pain or swelling was present.  Range of motion 
tests revealed extension to 0 degrees and flexion to 135 
degrees with no pain.  Stability testing revealed normal 
stability of the medial and lateral collateral ligaments, 
anterior and posterior cruciate ligaments.  After the 
examination and after reviewing the claims file, the 
examiner provided a diagnosis of a normal right knee.  The 
examiner specifically stated that no present right knee 
condition is noted by history or by examination.

The veteran submitted VA outpatient and hospital records, as 
well as private medical records in conjunction with his 
claim.  The records contain occasional complaints of 
bilateral knee pain, varying in intensity.  A progress note 
dated December 2005 noted occasional bilateral knee pain for 
unknown reasons, with range of motion tests in the upper and 
lower extremities in the normal and functional limits.  
Additionally, a progress noted dated September 2002 
indicated that the veteran had a stable gait and had even 
walked 10 miles during one day on a hunting trip. 

The veteran also appeared at a hearing at the Buffalo RO.  
During the hearing, he contended that he was 
administratively discharged due to failure to pass the run 
portion of the physical readiness test.  The veteran 
asserted that he could not pass the run portion of the test 
because of knee pain, primarily in the left knee.  The 
veteran also submitted additional statements with the same 
contentions regarding his discharge.  However, as a lay 
person, the veteran lacks the capacity to provide evidence 
that requires specialized knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

While the veteran's service medical records do show that the 
veteran had abrasions and a contusion to the right knee 
during service, there was no objective medical evidence of a 
chronic right knee disability.  After examining the veteran 
and reviewing the claims file, the VA examiner noted a 
diagnosis of a normal right knee, and specifically stated 
that the veteran did not have a present right knee 
condition.  Similarly, while there are a few documented 
complaints of bilateral knee pain, there is no diagnosis of 
any right knee condition in any of the VA outpatient or 
private medical records.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence does not show that the veteran has a current 
disability related to, or incurred in service.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not 


applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee condition is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


